Order granting motion for an injunction pendente lite reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The trustee is responsible for its acts in the administration of the trust estate and will be charged on an accounting if there be improper acts or omissions. Equity should not interfere save where there is proof of fraud or collusion. There is no such proof here. Lazansky, P. J., Young and Hagarty, JJ., concur; Kapper, J., dissents and votes to affirm; Scudder, J., dissents on the ground that the conditions of sale imposed by the trustee unduly restrict bidding and may work gross injustice.